                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RICHARD RALPH MARTINEZ,

                       Plaintiff,

v.                                                                     No. 1:20-cv-00051-MV-LF

STATE OF NEW MEXICO, et al.,

                       Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff’s Amended Complaint for Violation

of Civil Rights, Doc. 7, filed March 4, 2020 (“Amended Complaint”).

       Plaintiff filed his original Complaint against the State of New Mexico, the Governor of

New Mexico, the New Mexico Parole Board Chairperson, and all other unnamed persons who

acted in concert with the Parole Board. See Doc. 1, filed January 16, 2020. Plaintiff alleged that

he “was parolled [sic] in December 21, 2006, from New Mexico to New York, where he remained

on parole . . . until 2019,” and that he was entitled to an earlier discharge from his parole term, but

that Defendants improperly ignored his requests for an earlier discharge, and “he could not get

employment all the years from 2006 thru to 2019, because he was on parole.” Original Complaint

at 2-4. Plaintiff sought monetary damages pursuant to 42 U.S.C. § 1983.

       The Court notified Plaintiff that the Court does not have jurisdiction over Plaintiff’s claims

against the State of New Mexico and its officials for money damages. See Hull v. State of New

Mexico Tax. and Rev Dep’t’s Motor Vehicle Div., 179 F. App’x 445, 446 (10th Cir. 2006) (“It is

well established that arms of the state, or state officials acting in their official capacities, are not

‘persons’ within the meaning of § 1983 and therefore are immune from § 1983 damages suits.”).

The Court granted Plaintiff leave to file an amended complaint.
          Plaintiff’s Amended Complaint asserts the same factual allegations against the Governor

of New Mexico, the New Mexico Parole Board Chairman, a Ninth Judicial District Judge, and the

New Mexico Interstate Compact Commissioner.                Plaintiff seeks monetary damages and

injunctive relief prohibiting Defendants and others from retaliating against Plaintiff for filing this

action.

          The Court dismisses the § 1983 damages claims against the State of New Mexico

Defendants without prejudice for lack of subject-matter jurisdiction because they are immune from

§ 1983 damages suits.

          The Court dismisses the claims against the Ninth Judicial District Judge because “state

court judges are absolutely immune from monetary damages claims for actions taken in their

judicial capacity, unless the actions are taken in the complete absence of all jurisdiction.” Sawyer

v. Gorman, 317 F. App’x 725, 727 (10th Cir. 2008) (quoting Mireles v. Waco, 502 U.S. 9, 11-12

(1991)). The Complaint alleges that the Ninth Judicial District Judge “was the sentencing judge,”

but does not allege facts showing that the Ninth Judicial District Judge’s actions were taken in the

complete absence of all jurisdiction.

          The Court dismisses Plaintiff’s request for injunctive relief prohibiting Defendants from

retaliating against Plaintiff for filing this action for lack of jurisdiction. As the party seeking to

invoke the jurisdiction of this Court, Plaintiff bears the burden of alleging facts that support

jurisdiction. See Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir. 2013) (“Since federal

courts are courts of limited jurisdiction, we presume no jurisdiction exists absent an adequate

showing by the party invoking federal jurisdiction.”); Evitt v. Durland, 243 F.3d 388 *2 (10th

Cir. 2000) (“Even if the parties do not raise the question themselves, it is our duty to address the


                                                   2
apparent lack of jurisdiction sua sponte.”) (quoting Tuck v. United Servs. Auto. Ass’n, 859 F.2d

842, 843 (10th Cir.1988). “[F]ederal courts have jurisdiction over suits to enjoin state officials

from interfering with federal rights.” Safe Streets Alliance v. Hickenlooper, 859 F.3d 865, 901

(10th Cir. 2017) (emphasis in original) (quoting Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96

n.14 (1983). Plaintiff has not met his burden of showing that the Court has jurisdiction because

there are no allegations identifying the specific federal right with which Defendants are allegedly

interfering.

        Having dismissed all the claims in this case, the Court dismisses this case without

prejudice. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”); Brereton v. Bountiful City Corp., 434 F.3d

1213, 1218 (10th Cir. 2006) (“[D]ismissals for lack of jurisdiction should be without prejudice

because the court, having determined that it lacks jurisdiction over the action, is incapable of

reaching a disposition on the merits of the underlying claims.”).

        Because it is dismissing this case, the Court denies Plaintiff’s Motion for Service as moot.

        IT IS ORDERED that:

        (i)    This case is DISMISSED without prejudice.

        (ii)   Plaintiff’s Motion for Service, Doc. 8, filed March 4, 2020, is DENIED as moot.



                                              _________________________________
                                              MARTHA VÁZQUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                 3
